EXHIBIT 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), dated as of
January 1, 2019 (“Effective Date”), is entered into by and between Aly Energy
Services, Inc., (the “Employer”) and Alya Hidayatallah (the “Executive”).

 

WHEREAS, the parties have entered into an Employment Agreement, dated as of May
1, 2017 (the “Original Agreement”); and

 

WHEREAS, the parties desire to amend and restate the Original Agreement as set
forth herein;

 

NOW, THEREFORE, the Employer and the Executive hereby agree as follows:

 

1. Compensation and Employment. Executive agrees to continue employment with
Employer, and Employer agrees to continue to employ Executive, on the terms and
conditions set forth below.

 

(a) Duties of Executive. Executive's job title shall be the Chief Financial
Officer of the Employer, and Executive’s responsibilities shall include such
services commensurate with such title. Executive’s job duties will be
principally located within the Houston, Texas metropolitan area.

 

(b) Performance of Duties. Executive agrees during the Term (as defined
hereinafter) of his/her employment, (i) he/she shall devote sufficient business
time (at least 40 hours per week) and efforts, skills and abilities during
business time exclusively to the performance of his/her duties as stated in this
Agreement and to the furtherance of Employer's business, and (ii) he/she shall
not be engaged in, or employed by, any other business enterprise without the
written approval of the board of managers of Employer. Executive shall also use
his/her best efforts to preserve the business of the Employer and the goodwill
of all employees, customers, suppliers and other persons having business
relations with the Employer. Notwithstanding the preceding, Executive may (i)
advise, consult with and/or invest in businesses outside of the business or (ii)
engage in the management of personal investments and in charitable service
activities outside of the business so long as the foregoing do not materially
detract from the performance of his/her duties hereunder or otherwise have a
material adverse effect on Employer.

 

(c) Base Salary. The Employer shall pay to Executive, and Executive agrees to
accept for his/her employment by Employer, a base salary (the "Base Salary")
which shall be $250,000, payable in installments by Employer in accordance with
its payroll policies and subject to all appropriate withholdings.

 

(d) Bonus Plan. Prior to January 1 of each year, Employer’s management will
prepare a recommendation to the board of directors of targeted results of
operations for such year, and the board will set proposed target results in a
written bonus plan for such year. If 90% of Employer’s target results of
operations for such year are achieved, Executive will receive a bonus equal to
40% of the Base Salary for such year; if 100% of target results of operations
are achieved, Executive will receive a bonus equal to 50% of the Base Salary for
such year; and if 110% or more of target results of operations are achieved,
Executive will receive a bonus equal to 60% of the Base Salary for such year.
Executive will also be eligible for a discretionary bonus ranging from 0% to 50%
of Base Salary depending on the achievement of strategic objectives set in
advance by the Employer’s CEO. The maximum total bonus that can be paid to
Executive in any year is 110% of Base Salary.

 

  1

   



 

(e) Option Grant. Pursuant to the Original Agreement, Executive received a fully
vested grant of non-qualified stock options under Employer’s 2017 Stock Option
Plan.

 

(f) Benefits. Executive shall be entitled to participate in all employee
benefits of the Employer as are generally afforded to other senior management
employees of Employer.

 

(g) Expense Reimbursement. Employer shall reimburse Executive for all business
travel and other out-of-pocket expenses authorized by Employer and reasonably
incurred by Executive in the performance of his/her duties hereunder during the
Term. All reimbursable expenses shall be appropriately documented in reasonable
detail by Executive upon submission of any request for reimbursement, and in a
format and manner consistent with Employer's expense reporting policy applicable
to executives of Employer at the level of Executive's position, as well as
applicable federal and state tax record keeping requirements.

 

(f) Vacation. Executive shall be entitled to 30 business days of vacation per
calendar year of employment (which shall accrue ratably during each calendar
year of employment). Accrued, untaken vacation days from one calendar year shall
not carry over to the next succeeding calendar year of employment or be
permitted to be paid in cash.

 

2. Term.

 

(a) The term of this Agreement (the "Term") shall begin on the Effective Date
and continue until the earliest of:

 

(i) the 3rd day after Employer gives Executive written notice of his/her
termination for "Cause" (as defined hereinafter),

 

(ii) the date on which Employer terminates it for any reason other than for
"Cause” or on which Executive terminates it for “Good Reason” (as defined
hereinafter), provided that in such case, Employer shall pay Executive severance
pay equal to (A) the Executive’s Base Salary for the “Severance Period” (as
defined hereinafter), less (B) any amounts Employer is entitled to offset
pursuant to subsection (c) below; and provided, further, that Employer shall
also pay to Executive (when and if a bonus would otherwise have been paid
pursuant to Section 1(d) above), the following portion of the bonus for the year
in which the termination occurred: (A) if the termination occurred during the
first six months of any bonus year, 50% of the bonus, or (B) if the termination
occurred during the second six months of any bonus year, 100% of the bonus.

 

(iii) the death or “total disability” (as defined hereinafter) of Executive; or

 

  2

   



 

(iv) the date specified in Executive's written notice of his/her resignation for
any reason.

 

(b) For purposes of this Agreement:

 

(i) “Severance Period” shall mean 12 months.

 

(ii) "Cause" for termination shall be limited to the following conduct of
Executive: (a) has engaged in gross negligence, gross incompetence or willful
misconduct in the performance of Executive’s duties with respect to Employer or
any of its affiliates, (b) has refused without proper legal reason to perform
Executive’s duties and responsibilities to Employer or any of its affiliates,
(c) has breached any provision of Article VIII or any other provision of this
Agreement, (d) has materially breached any provision of any written agreement or
corporate policy or code of conduct established by Employer or any of its
affiliates (and as amended from time to time), (e) has engaged in conduct that
is materially injurious to Employer or any of its affiliates, (f) has disclosed,
without specific authorization from Employer, confidential information of
Employer or any of its affiliates that is injurious to any such entity, (g) has
committed an act of theft, fraud, embezzlement, misappropriation or breach of a
fiduciary duty to Employer or any of its affiliates or (h) has been convicted of
(or pleaded no contest to) a crime involving fraud, dishonesty or moral
turpitude or any felony, provided, however, that termination for Cause by
Employer under any of clause (a) through (f) above shall not be permitted unless
Employer has given the Executive at least thirty (30) days’ prior written notice
that it has a basis for a termination for Cause, which notice shall specify the
facts and circumstances constituting a basis for termination for Cause and
Executive has not remedied such facts and circumstances constituting a basis for
termination for Cause, to the extent possible, within such 30-day period.

 

(iii) “total disability” shall mean the certification by a reputable physician
after examination of the Executive, of the Executive’s inability to
substantially perform his/her duties pursuant to this Agreement as a result of a
medical condition (other than a medical condition arising out of or attributable
to the abuse of drugs and/or alcohol).

 

(iv) “Good Reason” shall mean (a) the occurrence of a “Change of Control,” (b)
the relocation of Executive to a location outside the Houston, Texas
metropolitan area without Executive’s consent, (c) the material reduction by
Employer in Executive’s Base Salary, responsibilities, duties, authority, title,
compensation or reporting relationship without Executive’s consent or (d)
Employer adversely affects Executive’s participation in or materially reduces
Executive’s benefit under any benefit plan of Employer (including stock option
and bonus arrangements) in which Executive is participating, without Executive’s
consent.

 

(v) “Change of Control” shall have the meaning set forth in Employer’s 2017
Stock Option Plan.

 

  3

   



 

(c) In the event of any termination of Executive's employment under this
Agreement for any reason, the Employer's obligation to make any payments
hereunder shall be subject to offset for, among other items, any loans or other
monetary obligations Executive has with the Employer which shall be deemed paid
to the extent subtracted from the amount of payments due Executive. All payments
and benefits payable under this Agreement are gross payments subject to
applicable withholdings.

 

(d) The Employer will pay to Executive the severance pay referenced above only
upon the parties signing a mutual release that waives all claims that the
Employer and Executive may have against the other, except (i) in regard to the
enforcement of a party’s rights under this Agreement or (ii) in respect of
actions or omissions of a party constituting gross negligence or willful
misconduct.

 

3. Trade Secrets and Confidential Information.

 

(a) For purposes of this section, "Confidential Information" means any data or
information, other than Trade Secrets, that is valuable to the Employer, its
direct or indirect subsidiaries, or its customers or prospective customers, and
not generally known to the public or to competitors of the Employer. For
purposes of this Agreement, "Trade Secret" means information including, but not
limited to, any technical or non-technical data, formula, pattern, compilation,
program, device, method, technique, drawing, process, financial data, financial
plan, product plan, list of actual or potential customers or suppliers or other
information similar to any of the foregoing, which (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can derive economic value
from its disclosure or use and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

 

(b) Executive acknowledges that by this Agreement, he/she shall be employed by
the Employer in a confidential relationship wherein he, in the course of his/her
employment with the Employer, will receive and will have access to Confidential
Information and Trade Secrets of the Employer, including but not limited to
confidential and secret business and marketing plans, strategies, and studies,
detailed client/customer lists and information relating to the operations and
business requirements of those clients/customers and, accordingly, he/she is
willing to enter into the covenants contained in Sections 3 and 4 of this
Agreement in order to provide the Employer with what he/she considers to be
reasonable protection for his/her interests.

 

(c) Executive hereby agrees that, during the Term and for an additional period
of 12 months thereafter, he/she will hold in confidence all Confidential
Information of the Employer, its direct or indirect subsidiaries, or its
customers or prospective customers, that came into Executive's knowledge during
his/her employment by the Employer and will not disclose, publish or make use of
such Confidential Information without the prior written consent of the Employer.

 

(d) Executive shall hold in confidence all Trade Secrets of the Employer, its
direct or indirect subsidiaries, or its customers or prospective customers, that
came into Executive's knowledge during his/her employment by the Employer and
shall not disclose, publish or make use of at any time after the date hereof
such Trade Secrets without the prior written consent of the Employer's board of
managers for as long as the information remains a Trade Secret.

 

  4

   



 

(e) Notwithstanding the foregoing, the provisions of this Section 3 will not
apply to (i) information required to be disclosed by Executive in the ordinary
course of his/her duties hereunder, (ii) Confidential Information that otherwise
becomes generally known in the industry or to the public through no act of
Executive or any person or entity acting on Executive's behalf, or which is
required to be disclosed by court order or applicable law, or (iii) information
independently developed by Executive without use or reference to any
Confidential Information.

 

(f) The parties agree that the restrictions contained in this Section 3 are in
addition to and not in lieu of protections afforded to trade secrets and
confidential information under applicable state law. Nothing in this Agreement
is intended to or shall be interpreted as diminishing or otherwise limiting the
Employer's right under applicable law to protect its Trade Secrets and
Confidential Information.

 

4. Return of Employer Property. All records, designs, patents, business plans,
financial statements, manuals, memoranda, customer lists, customer databases,
rolodexes and other property delivered to or compiled by Executive for or on
behalf of the Employer or its representatives, vendors or customers that pertain
to the Business of the Employer (including the respective subsidiaries thereof)
shall be and remain the property of the Employer, and be subject at all times to
its discretion and control. Upon the request of the Employer and, in any event,
upon the termination of Executive's employment with the Employer, Executive
shall deliver all such materials to the Employer. Likewise, all correspondence,
reports, records, charts, advertising materials and other similar data
pertaining to the business, activities or future plans of the Employer that are
collected by Executive shall be delivered promptly to the Employer without
request by it upon termination of Executive's employment.

 

5. Compliance with Section 409A of the Code. Each payment under this Agreement,
including each payment in a series of installment payments, is intended to be a
separate payment for purposes of Treas. Reg. § 1.409A-2(b), and is intended to
be: (i) exempt from Section 409A of the Internal Revenue Code of 1986, the
regulations and other binding guidance promulgated thereunder (“Section 409A”)
or (ii) in compliance with Section 409A; and the provisions of this Agreement
will be administered, interpreted and construed accordingly. Notwithstanding the
foregoing provisions of this Agreement, if the payment of any severance
compensation or severance benefits under Article VII would be subject to
additional taxes and interest under Section 409A, then any such payments that
Executive would otherwise be entitled to during the first six months following
Executive’s separation from service shall be accumulated and paid on the date
that is six months after Executive’s separation from service (or if such payment
date does not fall on a business day of Employer, the next following business
day of Employer), or such earlier date upon which such amount can be paid under
Section 409A without being subject to such additional taxes and interest.

 

6. Entire Agreement. This Agreement supersedes any and all other agreements,
either oral or written, between the parties hereto with respect to the subject
matter hereof and contains all of the covenants and agreements between the
parties with respect thereto.

 

  5

   



 

7. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties hereto, nor shall any waiver of any term or condition
in the future be so binding, unless such change or modification or waiver shall
be in writing and signed by the parties hereto.

 

8. Governing Law and Venue. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas (excluding conflicts of law
principles). If any action is brought to enforce or interpret this Agreement,
venue for such action shall be in the state courts of Texas.

 

9. Attorney's Fees. If any action, proceeding, or litigation is brought under or
with respect to this Agreement, the prevailing party shall be entitled to
his/her costs and expenses incurred in relation thereto, including reasonable
attorneys' fees.

 

10. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which shall constitute one document.

 

11. Estate. If Executive dies prior to the expiration of the Term of employment,
any monies that may be due him/her from Employer under this Agreement as of the
date of his/her death shall be paid to his/her estate.

 

12. Assignment. Employer shall have the right to assign this Agreement to its
successors or assigns. Employer further covenants to cause any such successor or
assign to assume the terms and conditions of this Agreement. The terms
"successors" and "assigns" shall include any person, corporation, partnership or
other entity that buys all or substantially all of Employer's assets or all of
its stock, or with which Employer merges or consolidates. The rights, duties and
benefits to Executive hereunder are personal to him/her. Accordingly, no such
right or benefit may be assigned by him/her, and no other person shall have any
rights therein.

 

13. Binding Effect. This Agreement shall be binding upon the parties hereto,
together with their respective executors, administrators, successors, personal
representatives, heirs and assigns.

 

14. Waiver of Breach. The waiver by any party of a breach of any provision of
this Agreement by the other party shall not operate or be construed as a waiver
of any subsequent breach by the breaching party.

 

  6

   



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  Aly Energy Services, Inc.           By: /s/ MICKI HIDAYATALLAH

 

 

Micki Hidayatallah       Chief Executive Officer          

 

EXECUTIVE:

 

 

 

 

 

 

By:

/s/ ALYA HIDAYATALLAH

 

 

 

Alya Hidayatallah

 



 



  7



 